Citation Nr: 0302441	
Decision Date: 02/07/03    Archive Date: 02/19/03	

DOCKET NO.  99-13 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
postoperative residuals of a right knee anterior cruciate 
ligament (ACL) tear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from November 1987 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne which denied an evaluation in excess of 10 percent 
for the veteran's right knee disability.  This case was last 
before the Board and remanded in November 2000 for additional 
evidentiary development.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's right knee disability is manifested by 
slight limitation of full flexion, trace laxity, and a two 
centimeter atrophy, but X-rays are normal with no arthritis 
demonstrated, strength is normal, no chronic swelling is 
demonstrated, and there is no significant limitation of 
function or range of motion with flare-ups.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
postoperative right knee ACL tear have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.

The claims folder reveals that the RO has notified the 
veteran and representative of the evidence necessary to 
substantiate his claim for increase in rating decisions 
issued in April 1991, September 1994, March 1998, and in 
statements of the case issued in April 1999, and in August 
2002.  The veteran has been advised of the schedular criteria 
for compensable evaluations of knee disability.  

The available service medical records have been collected.  
Treatment records of the veteran with VA have been collected 
for review.  During the most recent remand, the RO requested 
the veteran to identify, sufficient for records collection, 
any private medical treatment for his knee and the veteran 
provided that information and private records were collected 
and added to the claims folder.  In May 2002, the veteran 
wrote that he had submitted the evidence requested and that 
there was no further evidence to submit on his behalf.  The 
veteran and representative have, accordingly, been informed 
of the evidence which they must present and the evidence 
which VA would collect on their behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
provided VA examinations which are adequate for rating 
purposes in March 1999 and July 2002.  The veteran has been 
offered the opportunity of presenting lay testimony at a 
hearing.  The duties to notify and assist have been 
fulfilled.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions of the rating 
Schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as can be practicably determined.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are to review the recorded 
history of disability to make an accurate evaluation, 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reduction of their normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45.

Impairment of the knee resulting in recurrent subluxation or 
lateral instability which is slight warrants a 10 percent 
evaluation, which is moderate warrants a 20 percent 
evaluation, and which is severe warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Knee disability with dislocated semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Limitation of flexion of the knee to 60 percent warrants a 
noncompensable evaluation, to 45 degrees warrants a 10 
percent evaluation, and to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 5 degrees warrants a 
noncompensable evaluation, to 10 degrees warrants a 10 
percent evaluation, and to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Other evaluations in excess of 10 percent are available for 
ankylosis (bony fixation) of the knee joint, and for 
impairment of the tibia and fibula with nonunion or with 
malunion with moderate knee disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262.  

Full range of knee motion is from zero degrees fully extended 
to 140 degrees flexed.  38 C.F.R. § 4.71, Plate II.  

Facts:  Following the veteran's service separation in 
November 1990, he was granted service connection for a right 
knee disorder, characterized as a postoperative right ACL 
tear, in an April 1991 rating decision, with a 10 percent 
evaluation assigned, effective from service separation.  The 
veteran was notified of this decision and did not appeal.  

In September 1993, the veteran requested an increased 
evaluation.  He was provided a VA examination in December 
1993 which noted the veteran injured his right knee during 
service by twisting it.  Arthroscopic evaluation during 
service revealed a stretch and partially, but not completely, 
torn ACL.  This was not repaired.  The veteran reported 
occasional pain and stiffness with cold.  Symptoms were worse 
with activity.  Examination revealed the knee to be tender 
just medial to the patella but there was no swelling.  There 
was no evidence of any ligamentous laxity.  He could fully 
extend the knee and flexion was to 130 degrees.  The 
assessment was history of partial ACL tear with evidence 
"more in support of a small medial meniscal tear."  Based 
upon this evidence, the RO confirmed and continued the 
previous 10 percent evaluation, the veteran was so notified, 
and he did not appeal.

In January 1998, the veteran requested an increased 
evaluation.  

VA outpatient treatment records indicated that in September 
1995, the veteran sought evaluation of his right knee.  He 
did not report any recent injury.  He did report severe 
constant knee pain and swelling for 10 days.  He also said 
that he had worn a knee brace in the past for extremes of 
exercise until the brace had been stolen seven months 
earlier.  Examination of the knee revealed mild swelling but 
with no redness or heat.  There was full range of motion, no 
laxity, and some mild point line tenderness.   

There is no evidence of any other recurrent treatment for two 
years until the veteran was seen by VA as an outpatient in 
September 1997.  At that time, he reported that he had 
misplaced his right knee brace one year previously.  There 
had been no problems until present when he reported that 
increased activity caused increased pain.  Examination 
revealed that the right knee was stable with a negative 
anterior drawer sign and negative swelling.  There was equal 
strength and muscle tone of both legs, and strength was 
listed as "5/5."  There was equal sensation to pinprick and 
negative Babinski.  The only assessment was chronic right 
knee pain.  

In January 1998 the veteran was seen by VA as an outpatient 
at which time it was reported that he had normal deep tendon 
reflexes and sensation, and normal strength of both legs, 
with full range of motion of both knees.  It was noted that 
there might be a bit of right knee laxity but this minor 
laxity was equal in both knees.  It was noted that the 
veteran's complaints of swelling and numbness had nothing to 
do with an old ACL repair and there was no reflex sympathetic 
dystrophy.  It was also noted that his ACL repair did not 
seem to be a problem with no complaints of shifting or 
laxity.  

In March 1999, the veteran was provided a VA examination.  He 
reported occasional swelling with significant physical 
activity.  Extension was full, and flexion was to 124 
degrees.  There was good range of motion and good joint 
stability with no effusion.  There was absolutely no evidence 
of any type of numbness, tingling or weakness.  There was no 
neurological deficit.  There was an impression of 
musculoskeletal cramping of the legs which was unrelated to a 
previous knee injury.  An X-ray study of the knee was 
interpreted as being normal.  

Private medical records were collected from April 1991 which 
indicated that the veteran obtained a fabric brace for his 
right knee.  Most recent VA outpatient treatment records from 
2001 revealed no complaints, findings, or treatment for right 
knee difficulty.

In March 2001, the veteran was provided a fee-basis VA 
examination.  The veteran's claims folder was reviewed.  The 
veteran reported that he had episodes where his knee gave out 
and locked and swelled.  He had used Ibuprofen for the knee 
but otherwise had no specific treatment.  Examination 
revealed what was referred to as full range of motion, with 
flexion to 145 degrees.  Quadriceps measurements showed that 
the right quadriceps was 2 centimeters' smaller than the 
left.  There was no right knee swelling or effusion or 
crepitation.  Ligamentous examination was stable to both 
valgus and varus stress testing, and negative posterior 
drawer.  There was a one-plus Lachman's with a negative pivot 
shift.  There was some pain with range of motion.  Previous 
X-rays were reviewed which revealed a normal right knee.  The 
assessment was an anterior cruciate ligament strain with 
"trace" laxity and with evidence of quadriceps atrophy.  This 
physician later issued a written addendum in July 2002 in 
which he stated that he did not believe that the veteran's 
knee would significantly limit his functional ability with 
flare-ups.  He did not believe that additional range of 
motion would be lost due to pain on flare-ups.  

Analysis:  A preponderance of the evidence on file, during 
the period of this appeal from the time of the veteran's 
claim for an increased evaluation in January 1998, is against 
an evaluation in excess of 10 percent.  The currently 
assigned 10 percent evaluation is warranted under Diagnostic 
Code 5257 for slight subluxation or lateral instability.  
There is no evidence on file at any time which shows, 
demonstrates, or approximates that subluxation or lateral 
instability of the right knee is sufficient to be 
characterized as "moderate" for the next higher 20 percent 
evaluation.  All X-ray studies of the right knee on file are 
interpreted as being normal.   There are no clinical findings 
or diagnostic studies suggestive of degenerative joint 
disease or arthritis.  

Range of motion testing of the veteran's knee has 
consistently been full and complete with the exception, on 
occasion, of less than full flexion, which in March 1999 was 
124 degrees, 16 degrees short of full flexion of 140 degrees.  
However, flexion would have to be limited to only 30 degrees 
to warrant the next higher 20 percent evaluation in 
accordance with Diagnostic Code 5160.  Flexion on the most 
recent March 2001 examination was full.  No limitation of 
extension has ever been identified sufficient to warrant any 
compensable evaluation in accordance with Diagnostic 
Code 5261.  

The veteran has not been clinically demonstrated, by 
examination or X-ray study, to have any dislocated semilunar 
cartilage with "frequent episodes" of locking, pain and 
effusion into the joint, sufficient to warrant a 20 percent 
evaluation in accordance with Diagnostic Code 5258.  While 
the veteran has complained of swelling on use, it is 
noteworthy that, since service, the only clinical notation of 
swelling being observed upon examination was on a single 
occasion in September 1995 where the veteran had complained 
of an acute period of symptoms for 10 days.  Otherwise, no 
swelling or effusion has ever been clinically identified. 

Additionally, the veteran is not demonstrated to have any 
form of ankylosis or bony fixation sufficient to warrant a 
higher evaluation in accordance with Diagnostic Code 5256.  
There is also no clinical findings of impairment of the tibia 
or fibula with nonunion or with malunion resulting in 
moderate knee disability sufficient for the next higher 20 
percent evaluation in accordance with Diagnostic Code 5262.  

Even with evidence of pain on extremes of motion and the 
veteran's uncorroborated complaints of occasional swelling on 
extreme use, there is no objective evidence of limited motion 
due to pain on use or during flare-ups, to the extent 
required for a rating in excess of 10 percent under the 
limitation of motion codes in accordance with 38 C.F.R. 
§§ 4.40, 4.45 and consistent with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The most recent fee-basis VA examination of 
March 2001 specifically addressed this issue and included the 
doctor's opinion that flare-ups would not result in any 
significant limitation of functional ability or lost range of 
motion.  

Absent any finding of arthritis, no separate compensable 
evaluation is warranted in accordance with VA General Counsel 
precedential opinions authorizing such evaluation when there 
is X-ray evidence of arthritis and instability of the knee.  
See VAOPGCPREC 23-97; VAOPOGCPREC 9-98.

The presently assigned 10 percent rating represents an 
appropriate evaluation assigned for slight instability with a 
minor (2-centimeter) right knee quadriceps atrophy with pain 
at extremes on range of motion and with occasional increase 
in symptoms due to significant use.  The clinical evidence on 
file does not meet or closely approximate the criteria for 
any higher evaluation under the schedular criteria.  




ORDER

Entitlement to an evaluation in excess of 10 percent for a 
postoperative right knee anterior cruciate ligament tear is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

